UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ODS CAPITAL LLC, Individually and on
Behalf of All Others Similarly Situated,

Plaintiff,
VS.

JA SOLAR HOLDINGS Co., LTD.,
BAOFANG JIN, and SHAOHUA JIA,

Defendants.

 

 

Case No. 1:18-cv-12083-ALC

USDC SDNY

DOCUMENT ELECTRONICALLY
FILED

DOC#:

DATE FILED: _.8- # -/#

STIPULATION AND ORDER
APPOINTING ALTIMEO ASSET MANAGEMENT AND ODS CAPITAL LLC AS
CO-LEAD PLAINTIFF AND APPROVING THEIR SELECTION OF CO-LEAD COUNSEL

 
WHEREAS, on December 20, 2018, ODS Capital LLC (“ODS Capital”) commenced this
action (the “Action”) by filing a complaint against JA Solar Holdings Co. Ltd. (“JA Solar”) and
the other above-named defendants (collectively, the “Defendants”), alleging violations of the
federal securities laws (Dkt. No. 1);

WHEREAS, pursuant to the Private Securities Litigation Reform Act of 1995 (the
“PSLRA”), 15 U.S.C. § 78u-4(a)(3)(B)(iii), motions for appointment as Lead Plaintiff in the
Action were due on February 19, 2019;

WHEREAS, on February 19, 2019, ODS Capital timely moved this Court for
appointment as Lead Plaintiff, claiming a significant financial interest in the Action, having sold
664,930 American depositary shares (“ADS”) of JA Solar during the period between December
11, 2017 and July 16, 2018, inclusive (the “Class Period”) (Dkt. No. 7);

WHEREAS, on February 19, 2019, Altimeo Asset Management (“Altimeo”) also timely
moved this Court for appointment as Lead Plaintiff, claiming a significant financial interest in
the Action, having sold 271,281 JA Solar ADS during the Class Period (Dkt. No. 1 1);

WHEREAS, apart from Altimeo and ODS Capital, no other putative Class member has
sought appointment as Lead Plaintiff in this Action;

WHEREAS, the PSLRA, 15 U.S.C. § 78u-4(a)(3)(B)(iii), provides, inter alia, that the
most adequate plaintiff to serve as Lead Plaintiff is, in the determination of the Court, the
“person or group of persons” that has the largest financial interest in the relief sought by the class
and otherwise satisfies the relevant requirements of Rule 23 of the Federal Rules of Civil
Procedure;

WHEREAS, at this juncture, Altimeo and ODS Capital have preliminarily satisfied these

requirements;

 
WHEREAS, 15 U.S.C. § 78u-4(a)(3)(B)(iv) provides that, subject to the approval of the
Court, the most adequate plaintiff will select and retain counsel to represent the Class, and
Altimeo has selected and retained the law firm of Pomerantz LLP (“Pomerantz”), and ODS
Capital has selected and retained the law firm of Labaton Sucharow LLP (“Labaton Sucharow’”)
to pursue this litigation on behalf of the Class if they are appointed Lead Plaintiff;

WHEREAS, after reviewing each other’s submissions to the Court, Altimeo and ODS
Capital believe it is in the best interests of the class for Altimeo and ODS Capital to serve as Co-
Lead Plaintiff and for their selection of counsel, the law firms of Pomerantz and Labaton
Sucharow, to serve as Co-Lead Counsel;

WHEREAS, Pomerantz and Labaton Sucharow have extensive experience serving as
lead counsel in securities class actions and understand the importance of not performing
duplicative work, and will undertake to use their best efforts not to duplicate work and not to
unnecessarily increase attorneys’ fees and/or expenses; and

WHEREAS, courts have endorsed stipulations among competing lead plaintiff movants
as promoting the statutory purposes of the PSLRA, and have permitted “independent lead
plaintiff movants [to] join together to help ensure that ‘adequate resources and experience are
available to the prospective class in the prosecution of the] action’ and because ‘[e]mploying a
co-lead plaintiff structure . . . will also provide the proposed class with the substantial benefits of
joint decision-making.” In re Rockwell Medical, Inc. Sec. Litig., No. 1:16-cv-01691-RJS
Stipulation and Order Appointing Lead Plaintiff and Approving Co-Lead Counsel, at 2-3
(S.D.N.Y. May 20, 2016) (ECF No. 18) (citing Pirelli Armstrong Tire Corp. Retiree Med.
Benefits Tr. v. LaBranche & Co., 229 F.R.D. 395 (S.D.N.Y. 2004)); see also In re Ability, Inc.

Sec. Litig., No. 1:16-cv-03893-VM (S.D.N.Y. Aug. 12, 2016) (ECF No. 19), Urban v. GW

 
Pharmaceuticals PLC, et al., No. 1:16-cv-00472-RWS (S.D.N.Y. Apr. 4, 2016) (ECF No. 20)
(same).
IT IS HEREBY STIPULATED AND AGREED, subject to the Court’s approval, as
follows:
1. Altimeo and ODS Capital are hereby appointed Co-Lead Plaintiff in the above-
captioned Action and any subsequently filed or transferred actions that are
consolidated with the Action, pursuant to 15 U.S.C. §78u-4(a)(3)(B); and

2. Co-Lead Plaintiff's selection of Pomerantz and Labaton Sucharow as Co-Lead

Counsel is hereby approved.
Dated: March 5, 2019

LABATON SUCHAROW LLP

/s/ Christopher J. Keller
Christopher J. Keller

Eric J. Belfi

Francis P. McConville

140 Broadway

New York, New York 10005
Telephone: (212) 907-0700
Facsimile: (212) 818-0477
Email: ckeller@labaton.com
Email: ebelfi@labaton.com
Email: fmeconville@labaton.com

Counsel for Co-Lead Plaintiff Movant ODS
Capital LLC and Proposed Co-Lead Counsel
for the Class

POMERANTZ LLP

/s/ Jeremy A. Lieberman

Jeremy A. Lieberman

J. Alexander Hood II

Jonathan D. Lindenfeld

600 Third Avenue, 20th Floor
New York, New York 10016
Telephone: (212) 661-1100
Facsimile: (212) 66108665
Email: jalieberman@pomlaw.com
Email: ahood@pomlaw.com
Email: jlindenfeld@pomlaw.com

POMERANTZ LLP

Patrick V. Dahlstrom

Ten South LaSalle Street, Suite 3505
Chicago, IL 60603

Telephone: 312/377-1181
312/377-1184 (fax)

Email: pdahlstrom@pomlaw.com

Counsel for Co-Lead Plaintiff Movant
Altimeo Asset Management and
Proposed Co-Lead Counsel for the Class

 
SO ORDERED.

Dated: March 7, 2019 [Andree / (Lue Q

HONORABLE ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

 
